 


113 HR 981 RH: Resource Assessment of Rare Earths Act of 2013
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 288
113th CONGRESS 2d Session 
H. R. 981
[Report No. 113–389] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2013 
Mr. Johnson of Georgia (for himself and Mr. Markey) introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 1, 2014
Additional sponsors: Mr. Holt, Mr. Van Hollen, Mr. Carson of Indiana, Mr. Garamendi, and Mr. Cicilline


April 1, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To direct the Secretary of the Interior to conduct a global rare earth element assessment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Resource Assessment of Rare Earths Act of 2013 or the RARE Act of 2013. 
2.Global rare earth element resource assessment 
(a)In GeneralNot later than 3 years after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the United States Geological Survey and in coordination with the heads of national geological surveys where available, shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a comprehensive report on global rare earth element resources and potential future global supply. Such report shall use the best available data and include— 
(1)the identity and quantity of individual rare earth elements in known deposits; 
(2)models demonstrating the geologic conditions necessary for the formation, and the variability in composition, of the most significant deposits of rare earth elements; 
(3)regional assessments of the likelihood of occurrence of undiscovered deposits and an estimate of the quantity of rare earth elements thought to be present; 
(4)recommendations, developed in consultation with other appropriate agencies, on areas of need for future geologic research related to— 
(A)rare earth elements; and 
(B)other minerals that are critical based on the impact of a potential supply restriction and the likelihood of a supply restriction; and 
(5)analysis, developed with participation by the National Minerals Information Center and in consultation with appropriate agencies, of the rare earth elements supply chain and associated processes and products, including mining, processing, separation, metal production, alloy production, and manufacturing of products sold to end users. 
(b)Rare earth elementIn this section the term rare earth element means— 
(1)any element in the lanthanides group of elements, which consists of lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium; 
(2)yttrium; and 
(3)scandium. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $10,000,000 for the period of fiscal years 2014 through 2016. 
 

April 1, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
